ACCEPTED
                                                                          03-16-00718-CV
                                                                                14556843
                                                               THIRD COURT OF APPEALS
                                                                          AUSTIN, TEXAS
                                                                      1/4/2017 2:27:28 PM
                                                                        JEFFREY D. KYLE
                                                                                   CLERK
                    NO. 03-16-00718-CV

            ___________________________________       FILED IN
                                               3rd COURT OF APPEALS
                                                   AUSTIN, TEXAS
               IN THE COURT OF APPEALS         1/4/2017 2:27:28 PM
           FOR THE THIRD JUDICIAL DISTRICT JEFFREY D. KYLE
            __________________________________         Clerk


      IN RE VOLKSWAGEN CLEAN DIESEL LITIGATION:
               TCAA ENFORCEMENT CASE

         _________________________________________

  VOLKSWAGEN GROUP OF AMERICA, INC. AND PORSCHE CARS
  NORTH AMERICA, INC.’S SUPPLEMENT TO THEIR MOTION TO
 EXPEDITE THEIR MOTION TO STAY MDL COURT PROCEEDINGS
AND EMERGENCY REQUEST FOR TEMPORARY STAY DURING THE
             PENDENCY OF THEIR STAY MOTION
          __________________________________________



                           C. VERNON HARTLINE, JR.
                           State Bar No. 09159500
                           hartline@flash.net

                           HARTLINE DACUS BARGER
                           DREYER LLP
                           8750 N. Central Expressway, Suite 1600
                           Dallas, Texas 75231
                           214-369-2100
                           214-369-2118 fax

                           And




                             1
DARRELL L. BARGER
State Bar No. 01733800
dbarger@hdbdlaw.com

HARTLINE DACUS BARGER
DREYER LLP
1980 Post Oak Boulevard, Suite 1800
Houston, Texas 77056
713-759-1990
713-652-2419 fax

And

RICHARD W. CREWS, JR.
State Bar No. 05075500
rcrews@hdbdlaw.com

HARTLINE DACUS BARGER
DREYER LLP
800 North Shoreline Blvd.
Suite 2000, North Tower
Corpus Christi, TX 78401
361-866-8000
361-866-8039 fax

And




  2
JEFFREY L. CHASE
NY State Bar No. 1002203
jchase@herzfeld-rubin.com
(pro hac vice motion to be filed)

MICHAEL B. GALLUB
NY State Bar No. 2141851
mgallub@herzfeld-rubin.com
(pro hac vice motion to be filed)

HERZFELD & RUBIN, P.C.
125 Broad Street
New York, New York 10004
212-471-8459
212-344-3333 fax

And

ROBERT J. GIUFFRA, JR.
New York State Bar 2309177
giuffrar@sullcrom.com
SHARON L. NELLES
New York State Bar 2613073
nelless@sullcrom.com
WILLIAM B. MONAHAN
New York State Bar 4229027
monahanw@sullcrom.com

SULLIVAN & CROMWELL LLP
125 Broad Street
New York, New York 10004
212-558-4000
Fax: 212-558-3588

ATTORNEYS FOR DEFENDANTS
VOLKSWAGEN GROUP OF
AMERICA, INC., AUDI OF AMERICA,
LLC AND VOLKSWAGEN GROUP OF
AMERICA CHATTANOOGA
OPERATIONS, LLC

  3
And

DARREN L.MCCARTY
State Bar No. 24007631
darren.mccarty@alston.com

ALSTON & BIRD LLP
2828 North Harwood Street, Suite 1800
Dallas, Texas 75201
(214) 922-3400 –Telephone
(214) 922-3899 –Facsimile

COUNSEL FOR PORSCHE CARS
NORTH AMERICA, INC.




  4
              Yesterday, after Volkswagen Group of America, Inc. (“VWGoA”) and

Porsche Cars North America, Inc. (“Porsche”) filed their Motion to Expedite Their

Motion to Stay MDL Court Proceedings and Emergency Request for Temporary

Stay During the Pendency of Their Stay Motion, Plaintiffs filed a letter with the

MDL Court requesting that scheduling of depositions be discussed at a status

hearing scheduled for this Friday, January 6, 2017.                             VWGoA and Porsche

accordingly file this Supplement to their Motion, attaching Plaintiffs’ recently filed

letter.

                                                               I.

                                          Plaintiffs Seek to Discuss the Scheduling of
                                         Depositions at a Status Hearing in Two Days

              On January 3, 2017, Government Liaison Counsel for the State of Texas and

Lead Council for the TCAA County Plaintiffs sent a letter to the MDL Court

(Sulak, J.) regarding items to be discussed at an upcoming status conference

hearing on January 6, 2017.1 Plaintiffs’ counsel requested that the MDL Court and

all counsel address at the hearing: “[t]he intention of the Texas MDL Plaintiffs’

Leadership to notice depositions in the Texas MDL and VW’s initial response to

those efforts.” It is apparent that, notwithstanding the automatic stay, Plaintiffs

wish to schedule six depositions (see Exhibit A to VWGoA’s and Porsche’s


                                                            
1
    The letter is attached hereto and incorporated herein for all purposes as Exhibit “C.”


                                                               5
Motion to Expedite) in the near future, and apparently seek the MDL Court’s

intervention in scheduling the depositions.

      VWGoA and Porsche accordingly request that, for this additional reason,

this Court (a) expedite a ruling on their Motion to Stay, and (b) enter a temporary

stay of all proceedings in cause number D-GN-16-000370 until their Motion to

Stay is decided.

                                         II.

                              Conclusion & Prayer

      VWGoA and Porsche request the Court expedite their Motion to Stay MDL

Court Proceedings, acknowledging and enforcing the automatic stay of all

proceedings in cause number D-GN-16-000370, and enter a temporary stay of all

proceedings in cause number D-GN-16-000370 until their Motion to Stay is

decided.




                                         6
Respectfully submitted,

/s/ C. Vernon Hartline, Jr.
C. VERNON HARTLINE, JR.
State Bar No. 09159500
hartline@flash.net

HARTLINE DACUS BARGER
DREYER LLP
8750 N. Central Expressway, Suite 1600
Dallas, Texas 75231
214-369-2100
214-369-2118 fax

And

DARRELL L. BARGER
State Bar No. 01733800
dbarger@hdbdlaw.com

HARTLINE DACUS BARGER
DREYER LLP
1980 Post Oak Boulevard, Suite 1800
Houston, Texas 77056
713-759-1990
713-652-2419 fax

And

RICHARD W. CREWS, JR.
State Bar No. 05075500
rcrews@hdbdlaw.com

HARTLINE DACUS BARGER
DREYER LLP
800 North Shoreline Blvd.
Suite 2000, North Tower
Corpus Christi, TX 78401
361-866-8000
361-866-8039 fax


  7
And

JEFFREY L. CHASE
NY State Bar No. 1002203
jchase@herzfeld-rubin.com
(pro hac vice motion to be filed)

MICHAEL B. GALLUB
NY State Bar No. 2141851
mgallub@herzfeld-rubin.com
(pro hac vice motion to be filed)

HERZFELD & RUBIN, P.C.
125 Broad Street
New York, New York 10004
212-471-8459
212-344-3333 fax

And




  8
ROBERT J. GIUFFRA, JR.
New York State Bar 2309177
giuffrar@sullcrom.com
SHARON L. NELLES
New York State Bar 2613073
nelless@sullcrom.com
WILLIAM B. MONAHAN
New York State Bar 4229027
monahanw@sullcrom.com

SULLIVAN & CROMWELL LLP
125 Broad Street
New York, New York 10004
212-558-4000
Fax: 212-558-3588

ATTORNEYS FOR DEFENDANTS
VOLKSWAGEN GROUP OF
AMERICA, INC., AUDI OF AMERICA,
LLC AND VOLKSWAGEN GROUP OF
AMERICA CHATTANOOGA
OPERATIONS, LLC

And

DARREN L.MCCARTY
State Bar No. 24007631
darren.mccarty@alston.com

ALSTON & BIRD LLP
2828 North Harwood Street, Suite 1800
Dallas, Texas 75201
(214) 922-3400 –Telephone
(214) 922-3899 –Facsimile

COUNSEL FOR PORSCHE CARS
NORTH AMERICA, INC.




  9
                      CERTIFICATE OF CONFERENCE

       I hereby certify that on the 3rd day of January, 2017, counsel for VWGoA
conferred with counsel for the State of Texas and counsel for the Counties
involved in TCAA Enforcement Case MDL, Cause No. D-1-GN-16-000370. Both
counsel indicated they were opposed to VWGoA’s and Porsche’s Motion to
Expedite their Motion to Stay MDL Court Proceedings, so are likewise opposed to
this supplement.

                                       /s/ C. Vernon Hartline, Jr.
                                       C. VERNON HARTLINE, JR.




                         CERTIFICATE OF SERVICE

       I hereby certify that on the 4th day of January, 2017, a true and correct copy
of this pleading was served in accordance with the Texas Rules of Civil Procedure
on all known counsel of record.

                                       /s/ C. Vernon Hartline, Jr.
                                       C. VERNON HARTLINE, JR.




                                         10
EXHIBIT C
                                                           January 3, 2017



Honorable Judge Tim Sulak                                                                 via electronic filing and email:
353rd District Court of Travis County                                                     Pam.Seger@traviscountytx.gov
Heman Marion Sweatt Travis County Courthouse
P. O. Box 1748
Austin, Texas 78767

RE:    Cause No. D-1-GN-16-000370; In re Volkswagen Clean Diesel Litigation (MDL 15-
       0884) in the 353rd Judicial District Court of Travis County

       Cause No. D-1-GN-16-000449; In re Volkswagen Clean Diesel Litigation (MDL 15-
       0884); in the 353rd Judicial District Court of Travis County

Dear Judge Sulak:

       In advance of the January 6, 2017 status conference, the State and counsel for the TCAA
County Plaintiffs write to notify the Court and all counsel that the State intends to address the
following issues at the status conference:

            •     Recent developments in the Federal MDL in the Northern District of California, the
                  subsequent cancellation of depositions in that proceeding and the impact of those
                  developments on coordination of depositions scheduled to occur in the Federal
                  MDL; and
            •     The intention of the Texas MDL Plaintiffs’ Leadership to notice depositions in the
                  Texas MDL and VW’s initial response to those efforts.

       The State will also stand ready to address any issues which the Court wishes it to address.

       Thank you very much.

                                                                  Sincerely,



/s/ Patrick K. Sweeten                                                        /s/Richard Mithoff
Patrick K. Sweeten                                                            Richard Mithoff
Liaison Counsel for the State of Texas                                        Lead Counsel for TCAA County Plaintiffs



        P os t Of fic e B ox 12548 , Aust in, Texa s 7 8 7 1 1 - 2 5 4 8 • ( 5 1 2 ) 4 6 3 - 2 1 0 0 • www. t exa satt or n eygen era l. gov